Exhibit Voting Trust Agreement dated July 10, 2008 between Jerry Parish as trustee and Victor Garcia VOTING TRUST AGREEMENT AGREEMENT made and entered into as of the 10TH day of July, 2008 among The Mint Leasing, Inc., a corporation organized and existing under the laws of the state of Texas (the “Company”), VICTOR GARCIA (“Stockholder”) the owner of capital stock (“Company Stock”) of the Company (“Stockholder”), and Jerry W. Parish (“Voting Trustee”). WHEREAS, after completion of the business combination that converts the Company from private to public ownership, the Company, the Trustee and the Shareholder desire to maintain continuity of corporate decision making. NOW THEREFORE, in consideration of the premises and mutual undertakings of the parties hereinafter set forth, a voting trust in respect of the Company Stock owned by the Stockholder is hereby created and established, subject to the following terms and conditions, to all and every one of which the parties hereto expressly assent and agree: 1.Deposit of Company Stock.After executing this Agreement Stockholder will transfer and assign to the Trustee, as trustee, all of the shares of capital stock of the Company owned by him, and Stockholder will from time to time transfer and assign to the Trustee, as trustee, all additional shares of common stock owned by him, and all securities convertible into, exchangeable for, or representing a right to purchase capital stock, immediately following the acquisition thereof and will, in each case, deposit hereunder, with the Trustee, as trustee, the certificates for such shares all of which certificates, if not registered in the name of the Trustee, as trustee, shall be duly endorsed in blank or accompanied by proper instruments of assignment and transfer thereof duly executed in blank and in either case properly stamped for registration of transfer. 2.Issuance of Voting Trust Certificate.Concurrently with the execution of this Agreement and the deposit hereunder by Stockholder of all of the shares of Company Stock now owned by them, the Trustee, as Trustee, will issue to Stockholder, and will from time to time issue with respect to all shares of Company Stock and all other securities of the Company hereafter deposited hereunder, a Voting Trust Certificate or Voting Trust Certificates, in the form attached hereto as Exhibit B, representing the number of shares of Company Stock or other securities of the Company transferred and delivered to them (the “Trust Securities”), which Certificate or Certificates will be registered in the name of Stockholder or in such name as may be specified in writing by Stockholder. 3.Holding of Trust Securities.The certificates for the Trust Securities deposited with the Trustee, as Trustee, will, if not registered in the name of the Trustee, as Trustee, be surrendered and cancelled and new certificates therefor issued to the Trustee, as Trustee. In all certificates issued in the name of the Trustee, as Trustee, it shall appear on the face thereof that they are issued pursuant to this Agreement and, in the entry of such ownership in the books of the Company, that fact shall also be noted.The Trust Securities shall be held and applied by the Trustee, as Trustee, for the purposes of and in accordance with this Agreement, and none of the Trust Securities, or any interest therein, shall be sold or otherwise disposed of by the Trustee, as Trustee, except as herein expressly provided or in accordance with a final order of any court or administrative agency with jurisdiction thereover. 4.Distributions on or Exchanges of Trust Securities.(a)Until the termination of this Agreement and the delivery of the certificates for the Trust Securities in exchange for Voting Trust Certificates, the Trustee, as Trustee, shall, promptly following the receipt of any dividends or other distributions (including, without limitation, any rights to purchase or subscribe for securities) of any kind paid or made upon such Trust Securities, pay and transfer the property so distributed to, or as directed by, the registered holder or holders of the Voting Trust Certificates in proportion to his or their respective interests in the distribution; provided, however, that, in case the Trustee, as Trustee, shall receive any dividend or distribution of Company Stock or of rights to purchase or securities convertible into Company Stock, the Trustee, as Trustee, shall hold such Company Stock, such convertible securities and such other rights subject to this Agreement and shall immediately issue Voting Trust Certificates in respect of such Company Stock, convertible securities and other rights to the registered holder of each Voting Trust Certificate relating to such securities.
